Citation Nr: 1736030	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  14-14 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for a migraines.
	
2.  Entitlement to an initial compensable rating for bilateral intentional hand tremors disability.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 2001 to January 2002, and again from August 2009 to April 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for headache syndrome; and intentional tremor of both hands.  The disabilities were given initial noncompensable ratings.  The decisions were made effective April 27, 2011.

In July 2014, the Veteran submitted a statement contending that migraine headaches rendered her unemployable.  As entitlement to TDIU is part and parcel of the Veteran's claim for increased ratings for her migraine headache disability, entitlement to TDIU is an element of the appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).
 
In May 2016, the Veteran testified at a videoconference hearing before the undersigned.  At the hearing, she testified that she is unable to retain employment due to migraine headaches.


FINDINGS OF FACT

1.  The Veteran's migraine headache disability has been manifested by nearly weekly attacks that are only relieved with rest and isolation and, since 2013, have required her to lie down in a noise-free, dark space and caused severe economic inadaptability.

2.  For the entire period since the effective date of service connection, the symptoms and overall impairment caused by the bilateral intentional hand tremors are most analogous to a mild convulsive tic.

3.  The Veteran's service-connected disabilities prevent her from securing or following substantially gainful employment consistent with her education and occupational experience.


CONCLUSIONS OF LAW

1.  The Veteran's headache disability more closely approximates the 30 percent criteria for migraines, effective April 27, 2011, and 50 percent since 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8100 (2016).

2.  The criteria for an initial compensable rating for bilateral intentional hand tremors have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8199-8103 (2016).

3.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

It is not expected that all cases will show all the findings specified-findings sufficiently characteristic to identify the disease and disability therefrom are sufficient; and a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

A.  Migraines

The Veteran's service-connected migraines are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, characteristic prostrating attacks averaging one in two months over the last several months warrants a 10 percent rating.  A 30 percent rating is warranted with characteristic prostrating attacks occurring on an average of once a month over the last several months.  The maximum schedular disability rating of 50 percent is warranted for migraine headaches with very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (Diagnostic Code 8100 is quoted verbatim, but the Court does not specifically address the matter of what is a prostrating attack.).  According to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."

Service treatment records dated in March 2010 note that the Veteran's headache pain caused fatigue, right supra-orbital throbbing, mild phonophobia and dizziness.  She reported taking Excedrin three to four times a day to resolve headaches.  An October 2010 medical note reported that the Veteran had migraines regularly, including at the time of the examination, and was taking Topamax and Imitrex at the onset of attacks.

The Veteran received an MRI in November 2010, which demonstrated cavum septum pellucidum and enlarged bilateral inferior nasal turbinates associated with deviated nasal septum to the left.  The Veteran reported that she lost 5 weeks of work while in the Army due to headaches and other service-connected disabilities.

In an April 2011 VA examination, the examiner noted that the Veteran's headaches had occurred daily while stationed in Korea.  She reported that, when she experienced a headache, she woke up dizzy, her eyes were sensitive to lights, she had sensitivity to noise, and the pain was located in the frontal area of her head.  She was prescribed Topamax, which decreases her headaches to once or twice a month; and Imitrex, which helps resolve migraines within a couple of hours.  She reported that she was able to work with the headaches, but had to sit down to rest at the onset of a headache.  The examiner noted that less than half of her headaches were prostrating, but the prostrating headaches limited her daily activities and caused increased absenteeism from work.

Post-service treatment records in December 2012 and throughout 2013 note continuous prescriptions for Sumatriptan Succinate, to be taken at the onset of a headache, and Topiramate, to be taken daily.

A June 2014 Disability Benefits Questionnaire (DBQ) shows the Veteran's prescriptions included Imitrex and Topamax; migraine and migraine variants were reported since 2009; and she experienced four to five migraines each month.  The examiner, however, stated that headaches did not impact her ability to work, and marked "no" for headache pain and prostrating and prolonged attacks of migraine; but stated that typical head pain lasted for one to two days and occurred on both sides of her head.  .

A July 2014 VA progress note shows the Veteran complained of severe headaches occurring two to three times a week, sometimes lasting for two days each time.  She noted sound sensitivity, nausea, and reported holocranial pain.

In her substantive appeal the Veteran wrote that when she experienced headaches, she had to lie down in a dark, quiet place, and sometimes experienced vomiting.  See July 2014 VA form 9.  She also reported that she was unable to work because of migraines, and the last position she held was as a Mental Health Associate in 2013.  She believed that the June 2014 examination was inadequate, as the examiner did not take into account any of her reports of symptoms.

In a May 2016 hearing, the Veteran testified that her migraine pain was 10 out of 10, but normal headaches were 3 out of 10.  She said that when she had a migraine, she had to lie down and stop doing everything; she felt nauseous and had to take medication.  She reported that she was currently not working and, in her last part-time position, she had lost days from work and missed doctors' appointments due to migraines.

The Veteran reported in a 2016 headache diary that she had experienced headaches four times in January, and three times in February, March and April.  She medicated with Acetaminophen, Naproxen and/or Imitrex upon onset; she noted unknown triggers; and reported that the pain caused her to lie down in a dark room and stay in bed until it passed.  

In a 2017 headache diary, she noted headaches three times in January, five times in February, four times in March and five times in April.  She also noted that she was sensitive to light and sound during migraine episodes, experienced nausea, and took several prescribed medications.

In March 2017, a VA clinical assessment the Veteran reported that her current medication of Imitrex and Topamax, failed to prevent migraine headaches; and that, approximately three to four nights a week, she was awakened by a migraine associated with visual aura.  She was prescribed mag oxide 400mg, daily for prophylaxis.

In a May 2017 statement her friend N.W., noted that the Veteran was unable to function some days due to headaches.  N.W. noted that he was assisting her with the care of her children, as she was unable to get out of bed, and missed doctors' appointments and work, due to migraines.  N.W. also noted that the Veteran had four to five migraines a month, which caused her to lie down in a dark, quiet room with a trashcan for vomiting, and she only got better after a day or two.

A June 2017 VA progress note detailed the Veteran's symptoms as migraine headaches with aura, and noted that medication failed to significantly lessen headache frequency.

In sum, prior to 2013, the Veteran consistently reported weekly prostrating in nature migraine attacks but did not report that migraines impacted her economic adaptability or ordinary activity until 2013.  At the time of the submission of her 2014 statement, she noted the existence of completely prostrating and prolonged attacks of migraines, and medical records confirmed their existence.  

The record does not show that that the Veteran's headaches were completely prostrating or prolonged prior to 2013.  The Veteran contends that she is not currently employed, and that she held her last position as a part-time Mental Health Associate in 2013.  

While it is evident that her migraine headaches had a negative impact on her wellbeing prior to 2013, the evidence does not show that it is productive of severe economic inadaptability, until 2013.  The Veteran reported a need to stop all activity, enter a quiet, dark room to sleep and take medication until symptoms pass.  She reported this level of migraines occurred approximately three to four times a month, prior to 2013, and sometimes twice a week since then.  

Thus, under Diagnostic Code 8100, a 30 percent rating is warranted as of April 27, 2011, for the Veteran's migraine headaches.  The criteria for the next higher (maximum) rating for migraines, 50 percent, are not shown by the record until 2013.  In order to qualify for the maximum rating, the headache disability must be manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 50 percent rating is warranted as of January 1, 2013, as the Veteran experiences completely prostrating and prolonged attacks of migraine headaches that prevent her from working and conducting ordinary daily activity, and forces her to lie down and sleep in a dark room on a regular basis.  Reasonable doubt is resolved in favor of the Veteran; a 30 percent rating, effective April 27, 2011, and a 50 percent rating, effective January 1, 2013, for migraine headaches are warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 



B. Bilateral Intentional Hand Tremors

The Veteran's bilateral intentional hand tremors are currently rated noncompensable pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8199-8103.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned.  See 38 C.F.R. § 4.27.  An unlisted disease, injury, or residual condition is rated by analogy with the first two digits selected from that part of the rating schedule that most closely identifies the part or system of the body involved; the last two digits will be "99" for all unlisted conditions.  

In this case, 8199 refers to neurological conditions and convulsive disorders, while 8103 refers to the convulsive tic diagnostic code.  Bilateral intentional hand tremors are not listed in the rating schedule.  In this case, the Board finds the use of the hyphenated Diagnostic Code 8199-8103 to be appropriate as the symptoms of the Veteran's bilateral intentional hand tremors are most analogous to rating via the criteria for a convulsive tic in Diagnostic Code 8103.

The Veteran's bilateral intentional hand tremor disability is rated by analogy as a compulsive tic under 38 C.F.R. § 4.124a, Diagnostic Code 8103.  A mild tic is rated at 0 percent, a moderate tic is rated at 10 percent, and a severe tic is rated at 30 percent.  The Note to Diagnostic Code 8103 directs the Board to assign a disability rating depending upon the frequency, severity, and muscle groups involved.

The Board acknowledges that the words "mild," "moderate and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.S. § 7104; 38 C.F.R. §§ 4.2, 4.6.   

In an April 2011 VA examination, the Veteran reported that her hands shake daily.  The examiner observed her right knee bouncing during the examination.  It was noted that she had no past treatment but her disability was listed as stable.  There was no impaired strength or dexterity noted; she had normal coordination and orientation; and tests of the upper and lower, right and left extremities were all normal.  She was diagnosed with intermittent tremors of the hands and legs.

An April 2011 service treatment record reflects that tremors were seen by the examiner.  In a November 2012 VA primary care note, the examiner noted that the Veteran's barriers to learning includes tremors and poor concentration.

The Veteran was afforded a June 2014 DBQ in which the examiner found no peripheral nerve condition or peripheral neuropathy.  The Veteran reported that bilateral hand tremors started in 2010 or 2011.  She also noted that she believes the tremors are caused by the many medications she has been prescribed for her other disabilities.  No objective data was noted for physical examination of tremors.

The Veteran alleged at the May 2016 hearing that she experiences tremors once or twice a month; but she noted that she is able to work through them, as she is not currently writing or doing anything that might cause tremors.  She testified that she does not know what triggers the tremors, but that she notices that they suddenly occur when she is sitting down and looks down at her hands.  She noted symptoms of shaking, which prevents her from writing, cooking and combing her hair.  See also April 2014 VA Form 9.

After reviewing the evidence of record, the Board finds that the Veteran's bilateral intentional hand tremors disability is most analogous to a mild convulsive tic.  She testified that the tremors did not bother her as much, she was not receiving treatment for them, and she was diagnosed with "intermittent" tremors, which meant they are irregular and not continuous.  Other neurologic impairment, such as weakness, has not been found.  The evidence is against a rating beyond the mild level.

As such, an initial 10 percent rating for bilateral intentional hand tremors is not warranted, as her current rating of a noncompensable "mild" convulsive tic accurately reflects her disability, for the entire period since the effective date of service connection.

II.  TDIU

A TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).

The evidence must show that service connected disabilities render the Veteran incapable "of performing the physical and mental acts required" to be employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The central question is "whether the [V]eteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In light of the above decision, the Veteran is service-connected for major depressive disorder, rated as 50 percent disabling, effective April 27, 2011; asthma, rated as 30 percent disabling, effective April 27, 2011; left shoulder tendonitis with partially torn supraspinatus tendon, rated as 10 percent disabling, effective April 27, 2011; a migraine headache disability, now rated as 30 percent disabling, effective April 27, 2011, and 50 percent disabling, effective January 1, 2013; and a noncompensable rating for bilateral intentional hand tremors.  She has met the minimum percentage requirements for an award of TDIU set forth in 38 C.F.R. § 4.16(a), since April 27, 2011.  The remaining inquiry is whether she is unable to secure or follow substantially gainful employment, due to her service-connected disabilities.

The Veteran alleges that her last day working as a part-time Mental Health Associate was in 2013.  She testified at the May 2016 hearing that she had been able to work part-time in a youth care homeless shelter but now, due to migraine headaches, she was unable to even work a part-time job.  Her primary occupational specialty during active service was in motor transport; she has an Associate's Degree in social work; and has had no other training since service.

As noted above, the Veteran's friend, N.W., provided a statement in May 2017, noting that she was unable to function some days due to headaches; that he had to assist her; she was unable to get out of bed and had missed work due to migraines.  He also noted that it would take her a full day or two to recover from a migraine.

In a June 2017 sleep study test, the Veteran reported having a hard time falling asleep and staying asleep due to migraines.  In a July 2017 VA psychiatric evaluation, she reported that she had been locked in her room for the past two weeks and went out at night so as to avoid her family.  She rarely left the house, had no friends.  She reported no employment since leaving her job as a youth care worker.  The examiner determined the Veteran had occupational and social impairment with reduced reliability and productivity.  She reported that she had problems maintaining employment; worried constantly and could not focus on tasks.  She also reported fatigue and limited motivation, which negatively impacted her ability to maintain jobs.

The Veteran evidence shows that the Veteran has not maintained employment since 2013, and that the inability is due to migraines and other service connected disabilities, especially her psychiatric disability.  Resolving reasonable doubt in her favor; the Board finds that the criteria for entitlement to TDIU, have been met.









						(CONTINUED ON NEXT PAGE)
ORDER

An initial rating of 30 percent for migraines is granted, effective April 27, 2011, and 50 percent, effective January 1, 2013; the benefit sought on appeal is granted.

An initial compensable rating for bilateral hand tremors is denied.

Entitlement to a TDIU rating is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


